DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 9/25/2020 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 12-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte (US 2008/0202847).
Regarding Claim 1, Porte discloses an assembly for an aircraft propulsion system (comprising the turbofan engine of Fig. 1), comprising:
a nacelle inner structure extending axially along and circumferentially about an axial centerline L, the nacelle inner structure comprising an internal compartment (Fig. 1, see flow ‘f’) and a cowl 12; 
the internal compartment configured to house a core 10 of a gas turbine engine; 
the cowl 12 configured to form an outer radial periphery of the internal compartment, and an aft end portion (Fig. 1, ‘12R’; Figs. 4-5, ‘28R’) of the cowl further configured to form an outer radial periphery of a compartment exhaust (Figs. 4-5, ‘29’) to the internal compartment (Fig. 1, follow flow ‘f’ through the compartment within cowl 12); and 
the aft end portion 12R/28R of the cowl comprising a plurality of axial fingers 25 arranged circumferentially about the axial centerline in an array (see Figs. 1 and 4-5).
Regarding Claim 5, Porte discloses in Figs. 4-5, wherein a slot 27 is formed by a between a neighboring pair of the plurality of axial fingers 25.
Regarding Claim 6, Porte discloses in Figs. 4-5, wherein the slot 27 extends axially into the cowl from an aft end of the cowl (portion 28R).
Regarding Claim 12, Porte discloses in Figs. 1 and 4-5, a core nozzle 16/24 configured to form an inner radial periphery of the compartment exhaust 29 and to form an outer radial periphery of a core exhaust (see Fig. 1).
Regarding Claim 13, Porte discloses in Fig. 1, wherein the cowl 15 is further configured to form an inner radial periphery of a bypass flowpath 17.
Regarding Claim 14, Porte discloses the gas turbine engine (that of Fig. 1).
Regarding Claim 19, Porte discloses an assembly for an aircraft propulsion system (comprising the turbofan engine of Fig. 1), comprising: 
a nacelle inner structure comprising an internal compartment (Fig. 1, follow flow ‘f’ through the compartment within cowl/inner barrel 12) and an inner barrel 12, an aft end portion (Fig. 1, ‘12R’; Figs. 4-5, ‘28R’) of the inner barrel 12 configured to at least partially form a compartment exhaust (Figs. 4-5, ‘29’) for the internal compartment, the compartment exhaust configured to direct fluid ‘f’ out of the internal compartment into an environment outside of the aircraft propulsion system (see Figs. 1 and 4-5); and 
a gas turbine engine comprising an engine core 10 housed within the internal compartment (Fig. 1, see flow ‘f’ through and out of the compartment); 
wherein the aft end portion 28R of the inner barrel 12 comprises a plurality of slots 27 arranged circumferentially about an axial centerline of the aircraft propulsion system, and each of the plurality of slots 27 extends partially axially into the inner barrel from an aft end of the inner barrel (portion 28R, all as shown in Fig. 4).
Regarding Claim 20, Porte discloses in Figs. 4-5, the aft end portion 28R of the inner barrel 12 comprises a plurality of fingers 25 arranged circumferentially about the axial centerline; and each of the plurality of slots 27 is formed by and located between a respective circumferentially adjacent pair of the plurality of fingers 25.
Claims 1-4 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Docte (US 8,875,518).
Regarding Claim 1, Le Docte discloses an assembly for an aircraft propulsion system (i.e. shown in Fig. 1), comprising: 
a nacelle inner structure extending axially along and circumferentially about an axial centerline (Fig. 1, ‘14’), the nacelle inner structure comprising an internal compartment (within cowl 9 as read at col. 2, ll. 47-62) and a cowl 9; 
the internal compartment configured to house a core of a gas turbine engine (conventional, see Fig. 1 outline of engine core); 
the cowl 9 configured to form an outer radial periphery of the internal compartment, and an aft end portion (the portion captured in Figs. 5-6) of the cowl 9 further configured to form an outer radial periphery of a compartment exhaust 10 to the internal compartment; and 
the aft end portion of the cowl comprising a plurality of axial fingers 17 arranged circumferentially about the axial centerline in an array (see Figs. 4-5).
Regarding Claim 2, Le Docte discloses wherein each of the plurality of axial fingers 17 is configured to deflect radially outward when fluid pressure within the internal compartment rises over a predetermined value (see Figs. 5-6, read col. 3, l. 56 - col. 4, l. 2).
Regarding Claim 3, Le Docte discloses wherein each of the plurality of axial fingers 17 is configured to passively move between a radial inner position (see Fig. 5) and a radial outer position (see Fig. 6, read col. 3, l. 56 - col. 4, l. 2).
Regarding Claim 4, Le Docte discloses wherein one or more of the plurality of axial fingers 17 are configured to passively move to change a cross-sectional area of the compartment exhaust 10 (see Figs. 5-6, read col. 3, l. 56 - col. 4, l. 2).
Regarding Claim 15, Le Docte discloses an assembly for an aircraft propulsion system (i.e. shown in Fig. 1), comprising: 
a nacelle inner structure comprising an internal compartment (within cowl 9 as read at col. 2, ll. 47-62) and an inner barrel (comprising 9 and additionally elements 11 and 17 shown in Figs. 4-5); 
the internal compartment configured to house a core of a gas turbine engine (conventional, see Fig. 1 outline of engine core); 
the inner barrel 9+11+15 extending circumferentially about and axially along the internal compartment (see Fig. 1; also see Fig. 5 shown exhaust 10 at the end of the compartment), and an aft end portion (the portion captured in Figs. 5-6) of the inner barrel 9+11+17 configured to at least partially form a compartment exhaust 10 for the internal compartment (read col. 2, ll. 58-62); and 
the aft end portion (the portion captured in Figs. 5-6) of the inner barrel (comprising 9 and additionally elements 11 and 17 shown in Figs. 4-5) further configured to passively deform (more specifically elements 17 of the inner barrel deform as shown in Figs. 5-6 and discussed at col. 3, l. 56 - col. 4, l. 2) to increase a cross-sectional area of the compartment exhaust when fluid pressure within the internal compartment rises above a predetermined value.
Regarding Claim 16, Le Docte discloses wherein the aft end portion of the inner barrel (as discussed above) comprises a plurality of fingers 17 arranged circumferentially (see Fig. 2) about an axial centerline (Fig. 1, ‘14’).
Claims 1, 7-11, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeFebvre (US 2011/0036068).
Regarding Claim 1, LeFebvre discloses in Fig. 1, an assembly for an aircraft propulsion system (including the engine of Fig. 1), comprising: 
a nacelle inner structure extending axially along and circumferentially about an axial centerline 30, the nacelle inner structure comprising an internal compartment (interior of elements 20 and 32) and a cowl 20+32; 
the internal compartment (interior of elements 20 and 32) configured to house a core (elements 14, 16, and 18) of a gas turbine engine 10; 
the cowl 20+32 configured to form an outer radial periphery of the internal compartment (interior of elements 20 and 32), and an aft end portion 32 of the cowl further configured to form an outer radial periphery of a compartment exhaust (area between element 32 and 29 as shown in Fig. 1; element 26 of Fig. 2) to the internal compartment; and 
the aft end portion 32 of the cowl comprising a plurality of axial fingers (elements 44 as shown in Fig. 2) arranged circumferentially about the axial centerline 32 in an array (see also Fig. 3).
Regarding Claim 7, LeFebvre discloses in Figs. 2, 3, and 6, the plurality of axial fingers comprise a plurality of first axial fingers 44, the array comprises a first array, and the aft end portion of the cowl further comprises a plurality of second axial fingers 42 arranged circumferentially about the axial centerline 30 in a second array; and the first array is radially outboard of and overlaps the second array (as shown in the figures).
Regarding Claim 8, LeFebvre discloses in in Figs. 2, 3, and 6, a first 44 of the plurality of first axial fingers axially and circumferentially overlaps a neighboring pair (the two second fingers 42 connected to the respective first first axial finger 44) of the plurality of second axial fingers (see first annotation below of Fig. 2 further defining the first fingers 44 above the cut and the second fingers 42 below the cut; axially overlapping with respect to the axes shown in the second annotation below of Fig. 3; necessarily circumferentially overlapped along radial from the axial centerline 30 due to the fact that the respective fingers, first finger and respective adjoining second fingers, meet and are continuous as shown in the first annotation).

    PNG
    media_image1.png
    311
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    836
    media_image2.png
    Greyscale

Regarding Claim 9, LeFebvre discloses in in Figs. 2, 3, and 6, wherein a first 42 of the plurality of second axial fingers axially and circumferentially overlaps a neighboring pair (pair of elements 44 adjoining the first second axial finger) of the plurality of first axial fingers (in the same manner as described with respect to claim 8 above).
Regarding Claim 10, LeFebvre discloses in in Figs. 2, 3, and 6, wherein the plurality of first axial fingers 44 and the plurality of second axial fingers 42 are circumferentially staggered (see Figs. 3 and 6).
Regarding Claim 11, LeFebvre discloses in in Figs. 2, 3, and 6, wherein a first 44 of the plurality of first axial fingers radially engages a first 42 of the plurality of second axial fingers (see annotation of Fig. 2 above).
Regarding Claim 15, LeFebvre discloses in Fig. 1, an assembly for an aircraft propulsion system (including the engine of Fig. 1), comprising:
a nacelle inner structure comprising an internal compartment (interior of elements 20 and 32) and an inner barrel 20+32; 
the internal compartment (interior of elements 20 and 32) configured to house a core (elements 14, 16, and 18) of a gas turbine engine 10;
the inner barrel 20+32 extending circumferentially about and axially along the internal compartment (interior of elements 20 and 32), and an aft end portion 32 of the inner barrel configured to at least partially form a compartment exhaust (26 as shown in Fig. 2) for the internal compartment; and 
the aft end portion 32 of the inner barrel further configured to passively deform to increase a cross-sectional area of the compartment exhaust 32 (element 32 deforms/deflects as described in paras. 0003 and 0031; as element 32 defines the cross sectional area of the compartment exhaust, deflection and deformation effectively changes, i.e. lowers and increases, the cross-sectional area of the department exhaust) when fluid pressure within the internal compartment rises above a predetermined value (the aft end portion 32 deflects as discussed the pressure of fluid within the compartment will extend to the aft end portion as it defines the exhaust of the compartment and exert a force pushing the aft end out to increase the area, element 52 acts to reduce/inhibit the deflection not to completely prevent as read at para. 0031).
Regarding Claim 17, LeFebvre discloses in in Figs. 2, 3, and 6, wherein the aft end portion 32 of the inner barrel comprises a plurality of first fingers 44 and a plurality of second fingers 42 (see first annotation below of Fig. 2 further defining the first fingers 44 above the cut and the second fingers 42 below the cut);

    PNG
    media_image1.png
    311
    656
    media_image1.png
    Greyscale

the plurality of first fingers 44 are arranged in a first array about an axial centerline 30; 
the plurality of second fingers 42 are arranged in a second array about the axial centerline 30; and 
the first array circumscribes and is configured to radially engage the second array (at the cut(s) indicated in the annotation of Fig. 2 above).
Regarding Claim 18, LeFebvre discloses in in Figs. 2, 3, and 6, wherein each of the plurality of first fingers 44 is configured to radially contact each second finger 42 in a respective neighboring pair of the plurality of second fingers; and each of the plurality of second fingers 42 is configured to radially contact each first finger 44 in a respective neighboring pair of the plurality of first fingers (as implied in the annotation of Fig. 3 below; the respective finger and opposing pairs meeting at the cut line of the annotation of Fig. 2 above).

    PNG
    media_image3.png
    610
    836
    media_image3.png
    Greyscale


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                  Primary Examiner, Art Unit 3741                                                                                                                      Examiner, Art Unit 3741